CONCURRING and DISSENTING OPINION BY
Judge LEAVITT.
Respectfully, I dissent from one of the majority’s holdings. I would affirm the decision of the Office of Open Records that an e-mail address created by the government for the purpose of transacting governmental business is not a “personal email address” within the meaning of Section 708(b)(6)(i)(A) of the Right-to-Know Law.1 Had the General Assembly intended otherwise, it would have exempted an “employee e-mail address” instead of “personal e-mail address.”
My dissent in this case may appear inconsistent with Office of the Governor v. Raffle, 65 A.3d 1105 (Pa.Cmwlth. 2013), in which I joined the majority holding that a *140personal cellphone number is exempt from disclosure. However, there is an important difference between a government email address and a personal cellphone number, even one paid for by the government. The government e-mail stays with the government, and it cannot be used by the employee after he leaves government service. That is not the case with a personal cellphone number that may have been established before the employee entered government and can follow that employee into retirement from government service.
Otherwise, I join the majority opinion.
Judge SIMPSON joins in this Concurring and Dissenting Opinion.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.